REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 In relation to the patentability of independent claim 16, the examiner has been unable to find prior art references that disclose or suggest, inter alia, the following limitations:
the injection device being configured such that during expelling of a medicament by the injection device: (a) a relative rotation occurs between the dial member and the trigger upon an advancement of the expelling mechanism of the injection device, and (b) the trigger is rotationally fixed relative to a housing of the injection device by friction and/or keying to the housing of the injection device; and
a sensor arrangement comprising a sensor and a scale, wherein one of the sensor and the scale is arranged in or on the body and the other one of the sensor and the scale is located on the trigger or is rotationally lockable to the trigger, wherein the sensor is configured to detect a rotation of the body relative to the trigger.  
Similarly, in relation to the patentability of independent claim 29, the examiner has been unable to find prior art references that disclose or suggest, inter alia, the following limitations:
a dial member rotatable relative to the housing during expelling of the medicament,
a trigger displaceable in the axial direction relative to the dial member to initiate or to control expelling of the medicament, wherein the trigger is rotationally locked to the housing during expelling of the medicament; and 
a data collection comprising a body attachable to the dial member, a sensor arrangement comprising a sensor and a scale, wherein one of the sensor and the scale is arranged in or on the body and wherein the other one of the sensor and the scale is located on the trigger or is rotationally lockable to the trigger, and wherein the sensor is configured to detect a rotation of the body relative to the trigger.
Based on the above comments, claims 16-35 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783